United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1193
Issued: December 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 3, 2012 appellant, through her representative, filed a timely appeal from the
November 15, 2011 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP), which denied her reconsideration request. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s July 13, 2011 reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
In the prior appeal,2 on July 17, 2008 the Board found that OWCP properly terminated
appellant’s compensation benefits under 5 U.S.C. § 8106(c)(2) on the grounds that she refused
1
2

5 U.S.C. § 8101 et seq.

Docket No. 07-1333 (issued July 17, 2008), petition for recon. denied, Docket No. 07-1333 (issued
January 23, 2009).

an offer of suitable work. On January 23, 2009 the Board issued an order denying her petition
for reconsideration. The facts of this case as set out in the Board’s prior decision are hereby
incorporated by reference.3 The relevant facts are set forth below.
On July 13, 2011 appellant, through her representative, requested reconsideration of
OWCP’s July 19, 2005 decision terminating her compensation.
She also requested
reconsideration of the Board’s July 17, 2008 decision.
Appellant argued that, after receiving OWCP’s June 16, 2005 notice that she had 15 days
to accept the offered position, she attempted to contact her employer by telephone on June 29
and 30, 2005 but received no response. She argued that she sent a letter by certified mail on
July 1, 2005 stating that she would accept the position under protest and would return to work on
July 14, 2005. Appellant further argued that she reported to work on July 16, 2005, evidence of
which she presented. Citing to Board precedent, she argued that the Board had erroneously
decided the prior appeal.
In a November 15, 2011 decision, OWCP denied appellant’s reconsideration request
without reopening her case for a merit review. It found that her request was untimely and did not
present clear evidence of error.
Appellant’s representative repeats on appeal the argument he made in the reconsideration
request.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”4
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be sent within one year of the date of OWCP’s decision for
which review is sought.5

3

On January 24, 1996 appellant, a 39-year-old distribution clerk, sustained a traumatic injury in the performance
of duty, which OWCP accepted for left shoulder strain and adhesive capsulitis. She underwent surgery, received a
schedule award and received compensation for temporary total disability on the periodic rolls.
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607(a).

2

The one-year period begins on the date of the original decision. However, a right to
reconsideration within one year accompanies any subsequent merit decision on the issues. This
includes any hearing or review of the written record decision, any denial of modification
following a reconsideration, any merit decision by the Board, and any merit decision following
action by the Board, but does not include prerecoupment hearing decisions.6
OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of OWCP in its most recent merit decision. The application must
establish, on its face, that such decision was erroneous.7
The term “clear evidence of error” is intended to represent a difficult standard.8 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.9
ANALYSIS
The most recent merit decision in this case was the Board’s July 17, 2008 decision that
found OWCP properly terminated appellant’s compensation benefits under 5 U.S.C.
§ 8106(c)(2). Appellant had one calendar year, or until July 17, 2009, to request reconsideration
of OWCP’s termination decision. Her July 13, 2011 reconsideration request missed the deadline
by two years. Therefore, it was untimely filed.
The question is whether appellant’s untimely request showed clear evidence of error in
OWCP’s termination of compensation. The Board has carefully considered her request and finds
that it did not establish, on its face, that OWCP’s decision was erroneous. Appellant’s request
raised an argument previously made before OWCP’s hearing representative, before OWCP on
reconsideration, before OWCP on a second reconsideration and before the Board on the prior
appeal.
The Board previously reviewed the merits of appellant’s case and found that OWCP
properly terminated her compensation benefits under 5 U.S.C. § 8106(c)(2). The Board also
denied appellant’s petition for reconsideration. The decisions and orders of the Board are final
as to the subject matter appealed, and such decisions and orders are not subject to review, except
by the Board. The decisions and orders of the Board will be final upon the expiration of 30 days
from the date of issuance unless the Board has fixed a different period of time therein.10 The
decision or order of the Board will stand as final unless vacated or modified by the vote of at
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.b(1) (January 2004).

7

20 C.F.R. § 10.607(b).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.c (January 2004).

9

Id. at Chapter 2.1602.3.d(1).

10

20 C.F.R. § 501.6(d); see 5 U.S.C. § 8149 (rules and regulations shall provide for a Board of three individuals
designated or appointed by the Secretary with authority to hear and, subject to applicable law and the rules and
regulations of the Secretary, make final decisions on appeals taken from determinations and awards with respect to
claims of employees).

3

least two members of the reconsideration panel.11 The Board’s final decision in 2008 thus settled
the matter.12 Simply raising the issue once again in an untimely reconsideration request does not
entitle appellant to a merit review of her case. Her request did not show, on its face, that
OWCP’s termination of compensation was erroneous.
Accordingly, the Board finds that OWCP properly denied that request. The Board will
affirm OWCP’s November 15, 2011 decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s July 13, 2011 reconsideration
request as untimely filed and failing to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the November 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

Id. at § 501.7(d).

12

Although appellant was within her rights to ask OWCP to reconsider its termination of compensation benefits,
she had no legal grounds to ask OWCP to review the Board’s decision. OWCP has no such jurisdiction.

4

